The opinion written by Mr. Chief Justice ELLIS was written for a majority opinion and is agreed to except that we think there was ample substantive evidence if believed by the jury to support the verdict. If the statements made by the alleged victim as to what transpired were true the accused was clearly guilty of the offense charged. The judy indicated by its verdict that it believed those statements and the trial Judge approved the findings of fact in order denying new trial. The judgment should be affirmed.
So ordered.
WHITFIELD and BROWN, J.J., concur.
ELLIS, C.J., and CHAPMAN, J., dissent.